﻿I congratulate you, Sir, on your unanimous election as President of the General Assembly at its forty-fifth session. Your election is testimony to the high esteem in which both you and your country, Malta, are held by the international community, we are confident that you will provide effective leadership to the work of the Assembly.
Let me also take this opportunity to pay tribute to ray compatriot, Major-General Joseph Garba, President of the General Assembly at its forty-fourth session. I congratulate him for a successful tenure and for bringing honour to our country. May I also thank the international community and, in particular, Africa for the support accorded Nigeria during the period we hold the presidency.
I commend the efforts and the contribution of the Secretary-General to the enhancement of the role of our Organisation.
Since the last session our Organisation has undergone positive changes in its membership. On behalf of the Government and the people of Nigeria, I wish again to welcome the Republic of Namibia to membership of the United Nations. In this connection, we commend the role played by the Organisation and the entire international community in the attainment of Namibia's independence. May I also welcome our newest Member, Liechtenstein. Similarly, we congratulate the Government and the people of Yemen for their reunification. 
In the same vein, we also look forward to the historic reunification of Germany. We expect that a united Germany will be accorded a significant role within the Organisation. We expect, through these changes, that the United Nations will reflect not only the new realities in world affairs, but will also embark on equitable geographical representation at the highest level of the Organisation. Indeed, the time has come for the United Nations to be restructured to give Africa a permanent seat in the Security Council. Other regions equally deserve consideration. This will give full expression to the universality of our Organisation.
Since the last session of our Assembly, new positive trends have emerged in the international political environment. There has been a new universal wave of democracy. The Berlin Hall has been pulled down. Even more important, in the immediate aftermath of the cold war, ideological rivalry has been replaced by increased super-Power co-operation, opening the way to the enhanced relevance of the United Nations in global affairs. We can only hope that these positive trends will provide the requisite climate to enable the developing countries to pursue their objective of development in freedom and peace.
Despite some positive treads, there are still unresolved questions which may put in jeopardy the emerging world order based on co-operation. The breach of peace and security in the Gulf, which we have all condemned, the threat of renewed conflict in the Middle East and the economic stagnation and decline in the developing countries, all point to the fact that our optimism should be guarded, and that security and survival remain the most important questions on the international political agenda.
The crisis in the Gulf constitutes the greatest threat to international peace and security today. Nigeria believes firmly in the non-use of force in international relations. It is for this reason that Nigeria commends the Security Council for all the measures it has adopted in dealing with the Iraqi invasion and annexation of Kuwait. Nigeria not only endorses all these measures, but has also taker, steps to implement appropriate Security Council resolutions. Nigeria once again calls on Iraq to pull out, unconditionally, all its forces from Kuwait. Kuwait is a sovereign nation. Consequently, its territorial integrity cannot and should not be compromised.
It is gratifying to see a vibrant and enhanced role for the United Nations in the emerging world order. We hope that this swift and collective response and action in the Gulf will be the norm in cases of tension for all time.
The experience of the developing countries in the 19308 has not borne out the notion that sustained growth in the industrialised North would serve as an engine of growth in the South. While the industrialised nations have had about eight years of uninterrupted expansion, the economies of the vast majority of the countries in the South have either stagnated or even declined. This emerging dual pattern in the economic performance of Member States of the Organisation is attributable to many factors. Some of these factors are the escalating debt burden, the sharp fall in commodity prices, protectionism, the decline in foreign investment, and the net transfer of resources from the developing to the developed nations. It is indeed a fact that the developed countries have not pursued or sustained policies that aid the economic growth of developing countries.
The pervasive and deep decline among developing countries in the 1980s indicates that poor domestic economic management is not the main culprit for their economic woes as commonly suggested. The fact is that the external shocks of the 1980s have had a devastating impact on many of our economies. Nigeria's plight and experience is very illustrative. Our oil export revenue fell by 75 per cent between 1980 and 1986. On the other hand, our external debt rose from $3.4 billion in 1978 to $30.7 billion in 1988, due in large measure to a sharp rise in interest rates. The combined effects of these externally-induced shocks have led to s dramatic reduction in the living standards of our people.
In the period 1989 to 1990 the total debt stock of all developing countries stood at $1,300 billion. That figure is nearly twice our export earnings, with our annual interest obligations currently at about $100 billion. And the debt, of course, is still growing.
On our continent, Africa, total debt stock rose from approximately $48 billion in 1978 to an estimated $250 billion in 1989. The effect of this debt burden on sub-Saharan Africa has been devastating. By the end of 1988, sub-Saharan African debt was equal to its gross national product and three and a half times its export earnings. Most countries in the sub-region have found it impossible to meet debt-servicing obligations African countries have had to bear debt-servicing obligations averaging between 35 per cent to 40 per cent of their export earnings, a most punishing burden for such low-income economies to bear.
As a result of the negative net transfer of resources, principally arising from debt-servicing, developing countries have suffered painful reductions in income. Consequently, within the decade of the 1980s, six African countries were reclassified from middle-income to low-income economies. On this scale of dismal economic performance, arising from an unfavourable international economic environment, the number of African countries classified as least developed countries increased from 17 to 28. There is a real fear that this number will increase if present global economic policies are not redressed.
The Nigerian delegation calls on the major industrialised countries to exhibit the political will needed to address and resolve the main economic problems of our particularly the debt problem. The resolution of the debt problem, will significantly reduce the pernicious phenomena of the negative transfer of resources and therein release resources needed for development and growth.
We recognise that effective solutions to the debt problem must be the joint responsibility of debtor and creditor countries as well as the multilateral financial institutions and the commercial banks. Recent initiatives aimed at the reduction of the debt stock and debt service are well conceived. However, these initiatives are not sufficiently far-reaching to deal with the profound crisis that has already wrecked and prevented the growth of the economies of many developing countries. What is required is co-ordinated and intensified international economic co-operation to address the economic problems of our era, as well as the proposal, adoption and implementation of durable, far-reaching and forward-looking solutions.
We urge the developed nations to rise to the challenge posed by the debt problem. Effective measures should be devised and implemented that would remove the other obstacles that impede the rapid economic development of the developing countries. We know that we have the ultimate responsibility for our development. In this regard, we in Nigeria have embarked on major reforms and restructuring of our economy. In spite of these measures, the flow of foreign investment and capital into our economy has not matched our expectations and sacrifices. The growth and development of our economies will not reach their full potential without profound structural changes in the global economic and financial system. 
Related to the question of economic development is the issue of disarmament. In our view, the question of disarmament is not only restricted to the immediate benefit of the preservation of life, although that is important, but also to the relationship between disarmament and development. The disarmament question is, therefore, important in terms of both military and non-military security.
Recent developments in disarmament negotiations gave us grounds for hope. Unfortunately, this hope has not been justified, and the expectations of the "peace dividend" are rapidly receding.
An important component of our common security must be a binding universal acceptance of the principle of the non-use of force in resolving international disputes. Such a security system must also involve deep reductions in existing global stocks of nuclear and conventional weapons, armed forces and related expenditure, which are draining the world's limited resources and impoverishing humanity.
In our region, Nigeria is proud to be associated with the various efforts towards regional peace and security. The turning of Africa into a nuclear-free zone, as embodied in the 1964 Declaration of the Organisation of African Unity (OAU), remains our goal. Our commitment to the strengthening of peace and security in the South Atlantic region is solid. We demonstrated this commitment when, earlier this year, we hosted the Second Meeting of the States of the Zone of Peace and Co-operation of the South Atlantic in Abuja, during which concrete decisions on the practical ways of accelerating the objectives of the zone were reached.
We must preserve our environment. Irreparable damage to our environment will have tragic consequences for our civilisation. Environmental degradation caused by the negative effects of scientific and technological development has, in many cases, already led to adverse changes in the environment. These changes threaten the life-sustaining eco-systems and pose a threat to the health and well-being of mankind. There is therefore, an urgent and compelling need for global action to deal with such environmental issues as deforestation, desertification, protection of the ozone layer and more rational use of land and water resources and energy.
Developing countries are highly vulnerable to environmental degradation.
Owing to the low levels of technological development, our countries are ill-equipped to deal effectively with the complex problems of environmental abuse. Consequently, the developed countries bear a special responsibility to promote environmentally sound policies that will contribute to sustainable development.
International development co-operation for environmental protection should be a central task for this decade. Development co-operation must be based on respect for nationally determined goals and priorities. However, we should not be expected to accept development assistance on terns which are detrimental to our national development. There is now an urgent need for all countries to put in place effective standards for the disposal of toxic wastes within their own borders. Rigorous standards should also be observed for the trans-boundary movement of toxic wastes. Under no conditions should toxic and hazardous wastes be sent to countries that are technologically incapable of their safe disposal.
We have recently set up the Federal Environmental Protection Agency, because of the importance the government of Nigeria attaches to environmental protection and security. In this regard, we look forward to the United Nations Conference on Environment and Development, which will take place in Brazil in 1992.
Human rights are of cardinal importance. The promotion of the well-being of the individual, and respect for and observance of his fundamental rights are directly related to the progress of the individual and his society. We hold the view that, whatever the historical background or the material circumstances of peoples, their civil and political rights, on the one hand, end their economic, social and cultural rights, on the other, are indivisible and interdependent category of right is more important than the other. Governments that engage in the flagrant violation of the rights of their people provoke crisis, conflict and instability. Although much remains to be done in the area of peace, the United Nations has been impressive in setting standards in this field.
At its forty-fourth session, the General Assembly requested the views of governments on the need to convene a world conference on human rights. Therefore,  Mr. President, e affirm our support for this call. Nigeria is strongly committed to the principle of political pluralism. In this connection, we have commenced the process of democratisation of our governmental system. We have embarked on a political transition programme to full democracy, which will lead to the election of a democratic government. Indeed, the third tier of government would be elected in December this year.
The problem of production, supply, demand, trafficking and distribution of narcotic drugs is one of increasing concern. A comprehensive approach is required to deal with this problem. Bold and concerted international and national action is required. Consequently, we have established the National Law Enforcement Agency to deal with the problem. We are co-operating with other governments to ensure the effectiveness of the campaign against drug trafficking and consumption. However, only a solution that addresses the demand and supply aspects of the problem has any chance of success.
One of our objectives in Africa is to promote peace and security. It is in this context that the Economic Community of West African States seats a peace-keeping force to Liberia. Our goals are to facilitate a cease-fire among the different warring groups, to protect the lives of Liberians and other nationals. To create stable security conditions in the country, and to create an atmosphere conducive to the installing of a democratically elected government.
We hope that the international community will support this peace process.
There is a serious refugee problem in the subregion arising from the Liberian conflict. We appeal to the international community for urgent humanitarian assistance. We also call for logistic and other related assistance to the ECOWAS Monitoring Group (EC0M0G) in its peace-keeping operations.
The situation in southern Africa remains of primary concern to my country.
This year has truly witnessed important developments in southern Africa. These developments are a result of our collective and individual resolve to eradicate the method of apartheid, which dehumanises both its victims and its perpetrators alike. Nigeria, indeed Africa and the entire international community celebrated the release of Mr. Nelson Mandela. We welcome the dialogue between the African National Congress of South Africa (ANC) and the Government of South Africa. Nigeria notes with interest the opening of the National Party to all races. We also welcome the recent meeting between representatives of other political groups within South Africa. Notwithstanding these positive changes, we must not forget that the major pillars of apartheid remain intact. The racist Constitution remains the basic law in South Africa. Black South Africans are still victims of oppression, of hatred and of direct and inspired racist killings. We urge the international community to maintain existing sanctions against South Africa until the establishment of a free, non-racial, democratic and undivided South Africa. The international community cannot accept anything less. 

The consensus Declaration ,adopted by the General Assembly at its sixteenth special session provides the framework for the peaceful elimination of apartheid and the resolution of the crises in southern Africa. Elsewhere in the region, particularly is Angola and Mozambique, we hope that the different groups involved in civil conflicts will have recourse to negotiations, dialogue and other peaceful means is the resolution of their differences. We shall continue, as is the past, to play our part as peace-makers.
On Western Sahara, Nigeria notes with satisfaction the recent actions by the Secretary-General and the Security Council. We welcome the adoption of the initial report of the Secretary-General on the proposed implementations of the joist OAU-United Nations proposal for the peaceful settlement of the crisis. We are prepared to play any suitable role is the proposed United Nations mission for the referendum in Wasters Sahara. In other areas of conflict, such as Kampuchea, Central America and Afghanistan, Nigeria will continue to support and encourage regional and international efforts for attaining peace, security and stability.
Nigeria welcomed the recent meeting of the Prime Ministers of the two Koreas. We hope that such contacts will further advance efforts towards peaceful reunification. That is without prejudice to the desire of the Korean people for membership of the United Nations.
The question of a homeland for the Palestinians is at the heart of the Middle East problem. The Palestinians must be allowed to enjoy their right to self-determination. The lessons of the past and the present show that, as Members of the United Nations committed to the maintenance of international peace and security, we should never be complacent. The struggle to achieve peace and security is a never-ending one. In spite of the gains resulting primarily from increased super-Power co-operation, recent events show that obstacles remain. This must compel us to be more vigilant.
Politics and economics are interwoven. It is therefore regrettable that the same concern and commitment in global political and security matters have not yet been extended to the economic well-being of most of the developing countries. Africa remains marginalised in the evolving world order. In spite of our best efforts at economic development, poverty has become more widespread in our continent. This, I believe, poses a threat to world peace and security.
None the less, as we peer into the future we are full of hope. We are confident that we shall reach our collective goal of a peaceful world devoid of man-made injustice. The Government and the people of Nigeria will not only dream, but will continue to work tirelessly for an Africa that is socially at peace, economically developed and politically plural and democratic. To achieve this we ask for the understanding and co-operation of the international community. Indeed, we ask for genuine partnership. We need partnership to uproot the scourge of apartheid and racism. We need partnership to eliminate and banish large-scale poverty and disease. We need partnership to check environmental degradation. We need partnership to promote respect for human rights in all their ramifications. And we need partnership to advance the process of political democratisation on our continent. Above all, as Members of this Organisation, we need to summon the political will to increase and sustain the commitment to a humane and just world economic order. 
